Case 1:20-cv-10959-LGS Document 1-3 Filed 12/28/20 Page 1 of 78
10/4/2020                Case 1:20-cv-10959-LGS $1M
                                                  Document        1-3
                                                    Powerball Ticket       Filed
                                                                     Sold In Hudson12/28/20
                                                                                    Valley | Patch Page 2 of 78


                                                                                                                         Log in

                                                         Mount Vernon, NY                 Follow

              News Feed                              Neighbor Posts                         Classiﬁeds        Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Community Corner
   Shared from New Rochelle, NY

   $1M Powerball Ticket Sold In Hudson Valley
   There were two second-prize-winning tickets for Wednesday's drawing in the
   country.
   By Michael Woyton, Patch Staff
   Jul 31, 2020 12:25 pm ET

         Like 93      Share                                                                                              Reply




https://patch.com/new-york/mountvernonny/s/h713b/1m-powerball-ticket-sold-hudson-valley                                           1/7
10/4/2020                Case 1:20-cv-10959-LGS $1M
                                                  Document        1-3
                                                    Powerball Ticket       Filed
                                                                     Sold In Hudson12/28/20
                                                                                    Valley | Patch Page 3 of 78
     A $1 million Powerball winning ticket was purchased in southern Westchester. (Ryan Bonner/Patch)


     NEW ROCHELLE, NY — Someone who bought a Powerball ticket in southern
     Westchester just won $1 million. According to the New York Lottery website, there were
     two second-prize winning tickets sold for the Wednesday Powerball drawing.


     One ticket was purchased in New Rochelle at the North Avenue Food Mart Inc., 452 North
     Ave.


     The other second-prize-winning ticket was sold in California, lottery ofﬁcials said.



                                                                      Subscribe



     The winning numbers were 07-29-35-40-45, with Powerball 26. The second-prize
     winning ticket had to contain all the number except the Powerball.



     Like Hudson Valley Patches' Facebook Pages.


        Thank           Reply          Share




     More from Mount Vernon

    Crime & Safety | Sep 25
    Cross County Parkway Reopens After Fatal Accident



    Traﬃc & Transit | Sep 26
    Motorcyclist Killed In Crash On The Hutch



    Crime & Safety | Sep 27
    Police ID 3 Victims Of Fatal Cross County Parkway Rollover



https://patch.com/new-york/mountvernonny/s/h713b/1m-powerball-ticket-sold-hudson-valley                           2/7
10/4/2020                Case 1:20-cv-10959-LGS $1M
                                                  Document        1-3
                                                    Powerball Ticket       Filed
                                                                     Sold In Hudson12/28/20
                                                                                    Valley | Patch Page 4 of 78


                                                               See more local news



     Local Events                                                                                            + Post event

     Upcoming

      Getting to the Point with Supreme Court Justice Stephen Breyer
      Thu, Oct 8, 2020 at 11:00 AM
      Mount Vernon, NY




                                                                  See more events



     Neighbor Posts                                                                                    + Ask a Question

             Lanning Taliaferro, Patch Staff
             Mount Vernon, NY | 4d

    Given the rise in coronavirus cases in the Hudson Valley, what's your take on trick-or-treating for
    Halloween in and around Mount Vernon?

         Thank           Reply          Share


    Local News Tip
             Robert Phifer, Neighbor
             Mount Vernon, NY | Sep 26

    Big accident on Hutchinson River Parkway under the new bridge on Lincoln tonight Friday Sept 25

         Thank (1)          Reply           Share


             Lanning Taliaferro, Patch Staff
             Mount Vernon, NY | Sep 23
    Now that Mount Vernon schools have been in session for a couple of weeks, how do you feel about
    remote learning?

         Thank           Reply          Share



             Jackie Forbes-Clarke, Neighbor
https://patch.com/new-york/mountvernonny/s/h713b/1m-powerball-ticket-sold-hudson-valley                                     3/7
10/4/2020                Case 1:20-cv-10959-LGS
                                      ,  g        Document
                                                $1M               1-3
                                                    Powerball Ticket       Filed
                                                                     Sold In Hudson12/28/20
                                                                                    Valley | Patch Page 5 of 78

             Mount Vernon, NY | Sep 15

    Need Health Coverage?
    •Not Covered under your employer’s Health Plan?
    •Have a disability, but not qualify for disability beneﬁts?
     Read more

         Thank           Reply          Share


    Local Question
             Linda Marie, Neighbor
             Mount Vernon, NY | Sep 15

    Anobody knows a good private investigator?

         Thank           Reply          Share


             Lanning Taliaferro, Patch Staff
             Mount Vernon, NY | Sep 8

    Have you volunteered at a local food bank or helped to address hunger or food insecurity in Mount
    Vernon in some other way? Tell us about your experience.

         Thank           Reply          Share



                                                           See more neighbor posts



     Local Classiﬁeds                                                                                   + Post classiﬁed

         Housing | 3d
    Roommate needed

        Lost & Found | Sep 16
    Steve Dariano

        Job Listing | Sep 8
    Quality Carpenter


                                                               See more classiﬁeds




https://patch.com/new-york/mountvernonny/s/h713b/1m-powerball-ticket-sold-hudson-valley                                    4/7
10/4/2020     Case 1:20-cv-10959-LGS $1M
                                       Document        1-3
                                         Powerball Ticket       Filed
                                                          Sold In Hudson12/28/20
                                                                         Valley | Patch Page 6 of 78
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                  Stay up to date on crime and safety
                                                    with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  At &E t t i                t
https://patch.com/new-york/mountvernonny/s/h713b/1m-powerball-ticket-sold-hudson-valley                5/7
10/4/2020                Case 1:20-cv-10959-LGS $1M
                                                  Document        1-3
                                                    Powerball Ticket       Filed
                                                                     Sold In Hudson12/28/20
                                                                                    Valley | Patch Page 7 of 78
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.
https://patch.com/new-york/mountvernonny/s/h713b/1m-powerball-ticket-sold-hudson-valley                           6/7
10/4/2020                Case 1:20-cv-10959-LGS $1M
                                                  Document        1-3
                                                    Powerball Ticket       Filed
                                                                     Sold In Hudson12/28/20
                                                                                    Valley | Patch Page 8 of 78




https://patch.com/new-york/mountvernonny/s/h713b/1m-powerball-ticket-sold-hudson-valley                           7/7
10/4/2020                 Case 1:20-cv-10959-LGS   Document
                                               $1M Powerball         1-3In Hudson
                                                             Ticket Sold    FiledValley
                                                                                   12/28/20
                                                                                        | News BreakPage 9 of 78

        Download News Break APP   |        Add to Chrome                                    Publishers   Advertisers   About          Mission      Careers      Contact


                                                           Home          Local      Classifieds                         Your city or ZIP code                  Sign in



News Break                New York State                   New Rochelle             $1M Powerball Ticket Sold In Hudson Vall...


$1M Powerball Ticket Sold In Hudson Valley
       Mount Vernon Patch
                                        Follow
       07-31




                                                                                                                           Trending People

                                                                                                                                       Donald Trump
                                                                                                                                       Donald John Trump is the 45th
                                                                                                                                       President of the United States, in…

                                                                                                                                       Joe Biden
                                                                                                                                       Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                       is an American politician who is…

                                                                                                                                       Melania Trump
                                                                                                                                       Melania Trump is the First Lady of
                                                                                                                                       the United States of America. He…

                                                                                                                                       Mark Meadows


                                                                                                                                       Kellyanne Conway
                                                                                                                                       Kellyanne Conway is an American
NEW ROCHELLE, NY — Someone who bought a Powerball ticket in southern                                                                   political analyst and pollster, wh…
Westchester just won $1 million. According to the New York Lottery website, there
were two second-prize winning tickets sold for the Wednesday Powerball drawing.
One ticket was purchased in New Rochelle at the North Avenue Food Mart Inc.,...                                          Trending News

  Powerball Drawing       NY          Powerball Ticket      California      Powerball Lottery

  Hudson Valley Patches        North Avenue Food Mart Inc.          Facebook Pages        Tickets


  Lottery Officials    Southern Westchester



                                                                                                                          Fox News | 5h
                                                 Read Full Story

                                                                                                                         Trump could be discharged
Sponsored Stories                                                                                                        from the hospital as soon
                                                                                    Recommended by                       as Monday
                                                                                                                               4504        4660       Share




                                                                                                                          CBS New York | 1d




https://www.newsbreak.com/news/1609760157015/1m-powerball-ticket-sold-in-hudson-valley                                                                                       1/5
10/4/2020           Case 1:20-cv-10959-LGS$1MDocument
                                                 Powerball Ticket 1-3     FiledValley
                                                                  Sold In Hudson 12/28/20          Page 10 of 78
                                                                                        | News Break

   Download News Break APP | Add to Chrome                         Publishers    Advertisers       Trump's
                                                                                                 About             physician
                                                                                                             Mission     Careers says   he
                                                                                                                                   Contact

                                                                                                   is fever-free and not
                                           Home Local      Classifieds                             Your city or ZIP code          Sign in
Comments / 0                                                                                       currently on oxygen
                                                                                                                 5540      6485      Share
                                        Sign in     to post a message


                                                                                                               New Rochelle, NY Newsletter
Top News
                                                                                 Recommended by



  Luxury Car | Sponsored                                                                                        We will send daily local briefing to
     Sponsored       2/5Listings
                                                                                                                your mailbox.

                                                                                                                  Email Address


                                                                                                                               Subscribe




                                                                                                               Paid Content                by




        New Rochelle Patch
                                                                                                    Follow
         New Rochelle, NY | 3h

5 New Properties For Sale In The New Rochelle Area
NEW ROCHELLE, NY — On the hunt for a new home nearby, but tired of seeing the same old listings every…

    Comment         Share


  New Rochelle, NY | News 12 | 4h

Fire Prevention Week in New Rochelle focuses on cooking fires
It's Fire Prevention Week, and the New Rochelle Fire Department is focusing on cooking fires this year.…

    Comment         Share



  Manhattan, NY | Gothamist.com | 5h

Video Shows SUV Driver Speeding Into Crowd Of Protesters On Bikes In NYC
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…

    8       Share



        Fox News
                                                                                                    Follow
         New York, NY | 6h

NYC police search for suspect wanted in fatal stabbing inside subway station
The 22-year-old man killed on a lower Manhattan subway station had been stabbed in the neck, according t…

    2       Share



  New York, NY | NEWS10 ABC | 6h

SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
NEW YORK (NEXSTAR) — Saturday Night Live returned for its 46th season on Saturday and didn’t hold back…

    2       Share



        The Staten Island Advance
                                                                                                    F ll
https://www.newsbreak.com/news/1609760157015/1m-powerball-ticket-sold-in-hudson-valley                                                                 2/5
10/4/2020                   Case 1:20-cv-10959-LGS$1MDocument
                                                     Powerball Ticket 1-3     FiledValley
                                                                      Sold In Hudson 12/28/20        Page 11 of 78
                                                                                          | News Break
         Brooklyn, NY | 7h                                                                              Follow
        Download News Break APP    |        Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact
As NYC’s infection rate rises, what would trigger mass school closures?
NEW YORK, N.Y. -- Nearly half a million students returnedHome
                                                          for in-personLocal
                                                                        learning asClassifieds
                                                                                   of this week, but as the…               Your city or ZIP code             Sign in

    4       Share



  New York, NY | marylandmatters.org | 5h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment         Share



        Hudson Valley Post
                                                                                                        Follow
         New York, NY | 5h

Statistics Show New Yorkers Love to Argue, Are You Surprised?
When it comes to living in New York does loving to argue with others just come with the territory?. Is it me o…

    2       Share



        94.3 The Point
                                                                                                        Follow
         New York, NY | 4h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share


  Scarsdale, NY | NY Daily News | 11h

The day Father Time ran me down
How do you know when you’re old? For me, it happened shortly after turning 70, at the Scarsdale, N.Y.,…

    Comment         Share


  New York, NY | ComicBook | 4h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    1       Share



        Hudson Valley Post
                                                                                                        Follow
         New York, NY | 6h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share


  New York, NY | News 12 | 5h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…

    Comment         Share



  New York, NY | abc7ny.com | 6h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share



  New York, NY | amny.com | 7h

TRUMP COVID-19: Doctors claim president doing better, could be discharged Monday
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

https://www.newsbreak.com/news/1609760157015/1m-powerball-ticket-sold-in-hudson-valley                                                                                 3/5
10/4/2020                       Case 1:20-cv-10959-LGS$1MDocument
                                                         Powerball Ticket 1-3     FiledValley
                                                                          Sold In Hudson 12/28/20        Page 12 of 78
                                                                                              | News Break
    Comment       Share
       Download News Break APP |          Add to Chrome                                 Publishers       Advertisers   About     Mission        Careers   Contact



  New York, NY | BET | 5h
                                                          Home      Local       Classifieds                             Your city or ZIP code             Sign in

Driver Mows Down Cyclists At Peaceful NYC BLM Protest
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…

    2       Share



  New York, NY | amny.com | 5h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share


  New York, NY | Gothamist.com | 4h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share



  New York, NY | LongIslandPress | 8h

October is Adopt A Shelter Dog Month, Take One of These Pets Home Today
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    Comment             Share



        Nyack-Piermont Patch
                                                                                                     Follow
         New Rochelle, NY | 1d

Crime Roundup: Attempted Murder Of Federal Officer
HUDSON VALLEY, NY — Fatal crashes, counterfeit money and fraud were a few of the crime topics of the…

    Comment             Share




Sponsored Link                                                                  Recommended by




     Nearby Cities

     Larchmont                                                                      Village Of Pelham
     Wykagyl                                                                        Mount Vernon
     M              k                                                               B     ill
https://www.newsbreak.com/news/1609760157015/1m-powerball-ticket-sold-in-hudson-valley                                                                              4/5
10/4/2020                  Case 1:20-cv-10959-LGS$1MDocument
                                                    Powerball Ticket 1-3     FiledValley
                                                                     Sold In Hudson 12/28/20        Page 13 of 78
                                                                                         | News Break
     Mamaroneck                                                                   Bronxville
        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact
     Tuckahoe                                                                     Eastchester
     Harrison                                                                     Sands Point
     Heathcote
                                                      Home        Local       Classifieds
                                                                                 Kings Point
                                                                                                                    Your city or ZIP code             Sign in

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1609760157015/1m-powerball-ticket-sold-in-hudson-valley                                                                          5/5
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 14 of 78


                                                                                                                               Log in

                                                           Midtown-Hell's Kitchen, NY            Follow

               News Feed                               Neighbor Posts                                 Classiﬁeds    Calendar


                  BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Seasonal & Holidays
   Shared from Bed-Stuy, NY

   'A True World War II Black Soldier' Turns 100 On
   Juneteenth
   Lifelong Bed-Stuy resident James A. Been, his family, friends and neighbors
   celebrated his birthday and a century of change.
   By Matt Troutman, Patch Staff
   Jun 19, 2020 4:48 pm ET | Updated Jun 19, 2020 5:30 pm ET

         Like 17K       Share                                                                                           Replies (13)




https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                                    1/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 15 of 78




     James Been celebrated his 100th birthday on Juneteenth, surrounded by his family and friends in his lifelong
     neighborhood of Bed-Stuy. (Matt Troutman/Patch)


     BEDFORD-STUYVESANT, BROOKLYN —Debbie McClain worried her friend James A.
     Been's 100th birthday would be overshadowed by Juneteenth celebrations in a city
     stricken by the coronavirus pandemic and a reckoning over its policing policies.


     But then she realized the life of her friend — a Black veteran who survived World War II,
     the Spanish Flu, a Great Depression and COVID-19 — was a Juneteenth celebration in of
     itself.


     "He's our hero," McClain said. "When I say 'hero,' I mean New York, I mean Bedford-
     Stuyvesant."



                                                                        Subscribe

https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     2/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 16 of 78




     Been celebrated his 100th birthday surrounded by family, friends and more than a few
     surprise well-wishers outside his lifelong Bed-Stuy home.


     They greeted him with gifts, a proclamation from Congressman Hakeem Jeffries, cake,
     balloons, visits from young relatives and honks from passing cars. A handout called him
     "A True World War II Black Soldier."


     It wasn't just a celebration of Been's life — it was history coming together in one person
     and place.


     "I'm just shocked," Been said. "Sometimes I can't believe it."




     James A. Been sits in front a cake, one of several gifts he received on his birthday. (Matt Troutman/Patch)




https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     3/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 17 of 78

     Been was born 55 years to the day the last slaves in Texas learned they were freed by the
     Emancipation Proclamation.


     He was raised in Bed-Stuy. In fact, he has lived in the same Halsey Street house on a
     block between Marcy and Tompkins avenues for nearly his entire life.


     From his steps and windows, he watched the neighborhood change around him.


     Been recalls horse and buggies clip-clopping past, then trolley cars he could ride for 5
     cents. The school across the street used to be a ﬁeld. Neighbors slaughtered cows down
     the street.


     And, for a time, Been's family was the only Black family on the block. He was the only
     Black student in PS 93.


     "The whole area was white," he said.


     That changed as Been grew up. Bed-Stuy became a beacon of Black culture — an
     evolution Been witnessed ﬁrsthand, said his friend Eric Lemon.


     Lemon, who owns Brownstone Jazz on Macon Street and is McClain's partner, often
     visits Been to talk about the neighborhood's bygone days. Sometimes, as on Friday, they
     chat about Been's service in World War II.


     Been was drafted in 1942 and served as a radio operator in the 93rd Infantry Division,
     Headquarters Company 369th Infantry Regiment — an all-Black regiment known as the
     Harlem Hell Fighters.


     He shipped out to the Paciﬁc under famed General Douglas MacArthur, sailing by boat
     from San Francisco, to Hawaii and, ﬁnally, to Guadalcanal.


     "You went day and night, day and night until you got there," Been said.




https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     4/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 18 of 78




     A friend of James Been holds a program for his 100th birthday celebration on Friday. (Matt Troutman/Patch)


     Been ﬂew instead of sailed back, and transportation remained part of his life. He ﬁrst
     drove electric trolleys in New York City and then the gasoline-powered buses which are
     now being transitioned back to electric.


     He stayed in Bed-Stuy with his wife of 70 years, becoming what his friend and neighbor
     Rose Harris called a "ﬁxture."


     Harris calls him "Mr. Been" and has known him since she was in her mother's womb.


     "If we didn't have this pandemic he would probably be running the streets right now,"
     she said.


     Harris, McClain and others organized the celebration for Been. Bed-Stuy couldn't let
     Been become a centenarian without notice, they thought.

https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     5/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 19 of 78

     All day Friday, Been greeted visitors in his home and outside. Three enormous balloons
     spelling out "100" helped draw honks from passing cars. Several neighbors walked up
     and passed along birthday greetings.


     "I don't know y'all but I wanted to wish him a happy birthday," one said, as he cut
     through the crowd gathered around Been.


     "I know him — I've lived in this neighborhood for years," said one onlooker. "I didn't
     know he turned 100."


     A MTA bus driver honked his respects. Been beamed.


     "He was a bus driver too," someone shouted at the bus.


     James Caldwell, president of the 77th Precinct Community Council, presented Been with
     Jeffries' proclamation recognizing Been's achievements and life through the "evolution
     and transformation of his beloved community."


     Then sirens blared. NYPD ofﬁcers rolled up. But no one was scared.


     Ofﬁcers from the 79th Precinct greeted Been warmly and wished him happy birthday.
     They joined the long line of people seeking photos.




https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     6/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 20 of 78




     James Been poses for a photo with NYPD oﬃcers who showed up at his 100th birthday celebration to show their
     respects. (Matt Troutman/Patch)


     To Peter Duncanson, Been is "Cousin James."


     Duncanson and his father Humphrey Duncanson are part of ﬁve generations of family
     who visited Been on Friday. They visit him, listen to stories about the neighborhood in
     the past or Been's days driving trolleys, then buses, after World War II.


     Peter Duncanson stood under the shade of a tree and thought about his distant Cousin
     James' life, and what it meant for a Black man to turn 100 on Juneteenth.


     Maybe something in the universe orchestrated it, Duncanson said.


     "One hundred years — someone who lived through Jim Crow, the Depression and the
     Spanish Flu," he said. "And now he sees the neighborhood changing and being

https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     7/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 21 of 78

     gentriﬁed."


     "There are those who still see the history here," he said, looking at Been's door. "I think
     that's what's signiﬁcant about the whole thing. I'm honored to have family in the
     neighborhood that's so representative of all that history."




     James Been and several generations of his family members gathered for Been's 100th birthday. (Matt
     Troutman/Patch)



        Thank (5)            Reply (13)           Share




                                                                 See more local news

                                                                         Loading...
 Latest News Nearby

https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     8/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 22 of 78


       1.    Midtown-Hell's Kitchen, NY News
            Midtown Library Lions Lose Masks | Midtown Week In Review

      2.     New York City, NY News
            CDC Stresses Vaccines As New York Enters Flu Season

      3.     New York City, NY News
            NYC Restaurants Go Months Without Inspections During Coronavirus

      4.     Midtown-Hell's Kitchen, NY News
            Masks Stolen From Midtown Library Lions: Report

      5.     Across America, US News
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  Chelsea
  Gramercy-Murray Hill
  West Village
  Upper East Side
  East Village
  New York City
  View All Communities

  Topics
  Arts & Entertainment
  Business
https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     9/11
10/4/2020
  Business
                        Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 23 of 78


  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.


https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     10/11
10/4/2020               Case 1:20-cv-10959-LGS       Document
                                            'A True World War II Black1-3
                                                                      Soldier'Filed   12/28/20
                                                                              Turns 100 On Juneteenth |Page
                                                                                                       Patch 24 of 78




https://patch.com/new-york/midtown-nyc/s/h5hya/true-world-war-ii-black-soldier-turns-100-juneteenth                     11/11
10/4/2020                    Case 1:20-cv-10959-LGS       Document
                                               'A True World                1-3 Turns
                                                             War II Black Soldier' Filed   12/28/20
                                                                                      100 On                Page
                                                                                             Juneteenth | News Break 25 of 78

       Download News Break APP     |         Add to Chrome                                     Publishers     Advertisers   About          Mission      Careers      Contact


                                                             Home        Local        Classifieds                            Your city or ZIP code                  Sign in



News Break                   New York State                  Brooklyn        'A True World War II Black Soldier' Turn...


'A True World War II Black Soldier' Turns 100 On
Juneteenth
      Park Slope Patch
                                    Follow
      06-19




                                                                                                                                Trending People

                                                                                                                                            Donald Trump
                                                                                                                                            Donald John Trump is the 45th
                                                                                                                                            President of the United States, in…

                                                                                                                                            Joe Biden
                                                                                                                                            Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                            is an American politician who is…

                                                                                                                                            Melania Trump
                                                                                                                                            Melania Trump is the First Lady of
                                                                                                                                            the United States of America. He…

                                                                                                                                            Mark Meadows


                                                                                                                                            Kellyanne Conway
                                                                                                                                            Kellyanne Conway is an American
BEDFORD-STUYVESANT, BROOKLYN —Debbie McClain worried her friend James                                                                       political analyst and pollster, wh…
A. Been's 100th birthday would be overshadowed by Juneteenth celebrations in a city
stricken by the coronavirus pandemic and a reckoning over its policing policies.
                                                                                                                              Trending News
  Coronavirus Disease 2019             World War II     Police      Policy       COVID-19 Pandemic

  Influenza       Jim Crow        Centenarian         Douglas MacArthur          Guadalcanal       Black History


  World History        Family History




                                                                                                                               Fox News | 4h
   James          Hakeem         Douglas
                  Jeffries      Macarthur

                                                                                                                              Trump could be discharged
                                                  Read Full Story                                                             from the hospital as soon
                                                                                                                              as Monday
                                                                                                                                    4387        4457       Share
Sponsored Stories
                                                                                      Recommended by




                                                                                                                               CBS New York | 1d


https://www.newsbreak.com/new-york/brooklyn/news/1587196872983/a-true-world-war-ii-black-soldier-turns-100-on-juneteenth                                                          1/5
10/4/2020                    Case 1:20-cv-10959-LGS       Document
                                               'A True World                1-3 Turns
                                                             War II Black Soldier' Filed   12/28/20
                                                                                      100 On                Page
                                                                                             Juneteenth | News Break 26 of 78

         Download News Break APP   |     Add to Chrome                                 Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                       Trump's physician says he
                                                         Home      Local       Classifieds                             is fever-free
                                                                                                                       Your city or ZIP code and notSign in

                                                                                                                       currently on oxygen
                                                                                                                              5536        6480       Share




                                                                                                                        Brooklyn, NY Newsletter
Comments / 0

                                        Sign in     to post a message

                                                                                                                          We will send daily local briefing to
                                                                                                                          your mailbox.
Published by
                                                                                                                              Email Address

         Park Slope Patch                                                                           Follow
                                                                                                                                               Subscribe
Coronavirus Pandemic Tests Strength Of U.S. Grandfamilies: Report
ACROSS AMERICA — Since the start of the coronavirus pandemic, grandparents and older Americans were
given the same, stern guidance: Keep yourself safe from infection. Avoid interaction with others. Visit…
                                                                                                                        Paid Content                        by
    Comment          Share



Local ZIP Joins Coronavirus Watchlist | Park Slope Week In Review
BROOKLYN, NEW YORK — Here's a roundup of the top headlines from Patch from around Park Slope this
week. PARK SLOPE, BROOKLYN — A ZIP code bordering the southern part of Park Slope has been added to …

    Comment          Share




Top News
                                                                               Recommended by



      Sponsored       1/5




  Queens, NY | amny.com | 5h

NYC SHOOTINGS: Shooter causes Brooklyn crash, three shot in Queens drive-by
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    10       Share



  Brooklyn, NY | News 12 | 4h

COVID clusters across Brooklyn force 2 school closures
Gov. Andrew Cuomo and health officials are working to contain coronavirus clusters in more than a dozen z…


https://www.newsbreak.com/new-york/brooklyn/news/1587196872983/a-true-world-war-ii-black-soldier-turns-100-on-juneteenth                                                   2/5
10/4/2020                     Case 1:20-cv-10959-LGS       Document
                                                'A True World                1-3 Turns
                                                              War II Black Soldier' Filed   12/28/20
                                                                                       100 On                Page
                                                                                              Juneteenth | News Break 27 of 78
    2      Share
         Download News Break APP |        Add to Chrome                                    Publishers       Advertisers   About     Mission        Careers   Contact



  Brooklyn, NY | papermag.com | 3h
                                                          Home        Local        Classifieds                             Your city or ZIP code             Sign in
'That Sh*t Whack' Is Auntie Naj's End of Summer Slowdown Jam
Brooklyn rapper Auntie Naj, everyone's favorite cool auntie, has won over listeners with her attitude, swag a…

    Comment          Share



  Brooklyn, NY | brooklynvegan.com | 4h

Bushwig took over a Brooklyn park with drag (pics)
Annual NYC drag festival Bushwig couldn't hold its ninth, 2020 edition as usual this year because of COVID-…

    5       Share



  Brooklyn, NY | News 12 | 7h

Police arrest 1 suspect in January shooting at Kingsborough Houses
Police have made an arrest in the January murder of a Brooklyn man. Rashawn Brown was arrested and…

    5       Share


  Brooklyn, NY | New York YIMBY | | 8h

Affordable Housing Lottery Launches Sea Breeze Tower in Coney Island, Brooklyn
The housing lottery is now open for Sea Breeze Tower, a 20-story residential development at 271 Sea Breez…

    Comment          Share



  Brooklyn, NY | NY Daily News | 7h

JUSTICE STORY: The scary summer when teen ‘Kill for Thrills’ gang terrorized Brooklyn
As the body was fished out of the East River and placed faceup on a lonely pier under the Williamsburg…

    5       Share


  Brooklyn, NY | newsbrig.com | 9h

Off-duty FDNY firefighter arrested for allegedly choking girlfriend
An off-duty New York City firefighter was arrested and charged with assaulting his girlfriend and her two…

    4       Share



  Queens, NY | queenseagle.com | 6h

Koslowitz, Jewish leaders denounce anti-Semitic coverage of COVID rise
Members of the Queens Jewish Community Council, faith leaders and elected officials gathered outside the…

    11       Share


  New York, NY | abc7ny.com | 7h

Coronavirus News: 12 NYC neighborhoods with COVID-19 positivity rates above 3%
NEW YORK CITY (WABC) -- The New York City Health Department continues to track four concerning cluster…

    5       Share



         The Staten Island Advance
                                                                                                        Follow
          Brooklyn, NY | 6h

As NYC’s infection rate rises, what would trigger mass school closures?
NEW YORK, N.Y. -- Nearly half a million students returned for in-person learning as of this week, but as the…

    4       Share


  Brooklyn, NY | Gothamist.com | 6h

Students, Teachers At Brooklyn School Forced To Quarantine After Student Tests Positive For
COVID-19

https://www.newsbreak.com/new-york/brooklyn/news/1587196872983/a-true-world-war-ii-black-soldier-turns-100-on-juneteenth                                               3/5
10/4/2020                    Case 1:20-cv-10959-LGS       Document
                                               'A True World                1-3 Turns
                                                             War II Black Soldier' Filed   12/28/20
                                                                                      100 On                Page
                                                                                             Juneteenth | News Break 28 of 78
StudentsDownload
         and teachers  at a school in Bed-Stuy
                 News Break APP |
                                                have been ordered to quarantine for 14 days
                                         Add to Chrome
                                                                                            after interacting…
                                                                                          Publishers       Advertisers   About     Mission        Careers   Contact

    Comment          Share
                                                         Home         Local        Classifieds                            Your city or ZIP code             Sign in

  Brooklyn, NY | New York YIMBY | | 9h

Excavation Now Underway at 68 Eldert Street in Bushwick, Brooklyn
Excavation is underway for a four-story expansion at 68 Eldert Street in Bushwick, Brooklyn. When complete…

    Comment          Share



  Brooklyn, NY | hotnewhiphop.com | 3h

Rah Swish Comes Out Swinging With "50 Bars, Pt. 4"
You may remember Rah Swish from his many collaborations with the late Pop Smoke but the Brooklyn rapp…

    Comment          Share



        aiptcomics
                                                                                                      Follow
         Brooklyn, NY | 7h

‘Witches of Brooklyn’ review: Unique and wonderful
! This is our chance to set the mood for the spookiest and scariest month of the year as we focus our…

    Comment          Share


  Brooklyn, NY | brownstoner.com | 6h

Top 10 Brooklyn Real Estate Listings: A Brooklyn Heights Co-op, a Flatbush Single-Family
The most popular listings on Brownstoner this week include a wood frame in Park Slope, a Queen Anne in…

    Comment          Share



  Brooklyn, NY | shorefrontnews.com | 14h

Brooklyn Democrats Announce Plan To Fight Illegal Guns
State Senator Andrew Gounardes, Brooklyn District Attorney Eric Gonzalez and City Councilman Justin…

    7       Share


  Brooklyn, NY | shorefrontnews.com | 14h

2,500 Come Out in Support of Malliotakis & Trump
Assemblywoman Nicole Malliotakis is getting lots of love in Staten Island as she bids to replace Max Rose i…

    8       Share



        Amomama
                                                                                                      Follow
         Brooklyn, NY | 7h

Kenya Moore's Daughter Brooklyn Poses in a Swimsuit & Hat While Winking at the Camera
(Photo)
Brooklyn Daly, the adorable daughter of “The Real Housewives of Atlanta” star Kenya Moore, looked all…

    Comment          Share



        CBS New York
                                                                                                      Follow
         Brooklyn, NY | 16h

Police Question Someone In Connection To Unprovoked Attack On Actor Rick Moranis
NEW YORK (CBSNewYork) — Police have questioned someone in connection to the random attack on actor…

    4       Share




Sponsored Link                                                                     Recommended by




https://www.newsbreak.com/new-york/brooklyn/news/1587196872983/a-true-world-war-ii-black-soldier-turns-100-on-juneteenth                                              4/5
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                             'A True World                1-3 Turns
                                                           War II Black Soldier' Filed   12/28/20
                                                                                    100 On                Page
                                                                                           Juneteenth | News Break 29 of 78

        Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Ridgewood                                                                     Maspeth
     Glendale                                                                      Chinatown
     New York                                                                      Middle Village
     Sunnyside                                                                     Long Island City
     Ozone Park                                                                    Woodhaven
     Rego Park                                                                     Elmhurst

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/brooklyn/news/1587196872983/a-true-world-war-ii-black-soldier-turns-100-on-juneteenth                                         5/5
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 30 of 78


                                                                                                                                   Log in

                                                        Port Washington, NY                       Follow

              News Feed                               Neighbor Posts                               Classiﬁeds           Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Community Corner
   Shared from North Fork, NY

   'Dirty Dancing' Songwriters Team Up To Fight Hunger,
   Help Needy
   Songwriters behind "Dirty Dancing" classics share behind-the-scenes stories,
   unveil videos at CAST's drive-in to beneﬁt needy in pandemic.
   By Lisa Finn, Patch Staff
   Sep 3, 2020 11:01 am ET | Updated Sep 3, 2020 11:37 am ET

         Like 202      Share                                                                                                       Reply




https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                                    1/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 31 of 78




     A drive-in to beneﬁt CAST will take place in Cutchogue. (Lisa Finn / Patch)


     CUTCHOGUE, NY — "Nobody puts Baby in a corner."


     The lines, from the iconic ﬁlm "Dirty Dancing," have been echoed by audiences for 33
     years since Patrick Swayze and Jennifer Grey ﬁrst lit up the screen in a classic summer
     love story that has spanned decades.


     On Thursday night, the ﬁlm will complete the "CAST Summer Drive-In" series
     organized to beneﬁt Community Action of Southold Town; CAST raises funds to help
     those in need and has faced a surge in demand for services in the face of the coronavirus
     pandemic.



                                                                       Subscribe


https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      2/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 32 of 78

     The event takes place at the Peconic Bay Winery, located at 31320 Main Road in
     Cutchogue; the gates open at 7 p.m. and the movie begins at 8 p.m. Tickets cost $50 per
     car and include a bag of popcorn. Also featured will be art for sale, snacks, beverages, ice
     cream and rafﬂe tickets, sold at a farm stand to beneﬁt CAST.


     To purchase tickets, click here.




     Courtesy CAST.


     And to make the night even more memorable, two new videos will be shown, created by
     the songwriters behind "Dirty Dancing" classics including "Hungry Eyes" and (I've
     Had) "The Time of My Life" to help the many facing unthinkable challenges during the
     days of the coronavirus.


     Academy Award-winning songwriters and singers John DeNicola, who grew up on Long
     Island and still has family in Southold, and New Jersey-based Franke Previte composed
https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      3/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 33 of 78

     the two "Dirty Dancing" classics.


     "Dirty Dancing," a ﬁlm set in 1963 in the Catskills, told the story of Swayze's character
     Johnny, a rough-around-the-edges dancer with a heart of gold who sweeps Baby,
     played by Grey, off her feet during a sweet summer romance.


     In the years since the ﬁlm burst into the international spotlight, both DeNicola and
     Previte — who was also the lead singer in the 1980s pop band Franke and the Knockouts
     — have spent years giving back to help others.


     On Thursday night, two videos will be shown before the ﬁlm at CAST's drive-in event:
     One is DeNicola's new version of "Hungry Eyes," which features the songwriter himself
     on vocals and depicts a diverse range of individuals, including nurses, DeNicola's 93-
     year old mother-in-law, and friends, all wearing masks — their emotion shown, in a
     heartrending adaptation, through their own "hungry eyes" during the days of
     coronavirus and uncertainty.


     The song debuted in the Top 30 on Billboard's adult contemporary chart.


     Previte's video "One World" is a new recording of an uplifting anthem created by
     celebrities to beneﬁt charities — including COVID-related causes such as artists
     struggling to survive during the pandemic, as well as equality.


     "One World" also soared to Billboard's Top 30.


     Speaking with Patch about the world's enduring enchantment with the ﬁlm, Previte said
     both the story and music touch a universal chord.


     The ﬁlm captured a singular moment in time, he said. When asked why the ﬁlm
     continues to resonate 33 years later, he reﬂected: "I think the longevity of it is the
     combination of a few things. The connection with Patrick Swayze and Jennifer Gray, the
     music, the story — if you take one of those elements out, exchange it with another song
     or actor, I don't think you have the same phenomenon."


     DeNicola said the ﬁlm takes place before President John F. Kennedy was shot and the
     national consciousness was altered. "There's an innocence that America had then," he

https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      4/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 34 of 78

     said.


     And, he said, "Patrick was the perfect dancer. Not unlike Gene Kelly. His dancing, and
     the character of Baby, just captured something. It was Romeo and Juliet, a tried and true
     story. And there is nostalgia for a simpler time in the Catskills. This was before 'big
     vacations' to Europe. Air travel wasn't that easy. It was just a simpler time, an innocent
     time."


     DeNicola added: "The director, Emile Ardolino, of the ﬁlm alway said it was a
     convergence. The sun, the stars and the moon aligned. No one could have set out to make
     this happen the way it did, it just did. It was magical. No one could have forced that to
     happen."


     The ﬁlm is the perfect choice for the new drive-ins popping up, he said. "That movie
     takes place during the heyday of drive-ins, so it feels pretty natural. It appeals to
     people's sense of nostalgia."


     So popular is "Dirty Dancing," Previte said, that there is a club for those who have seen
     the ﬁlm 1,000 times or more — and an annual fan festival where participants gather to
     celebrate the iconic movie and even practice the scene where Grey leaps into Swayze's
     waiting arms during the ﬁnal "(I've Had) The Time of My Life" dance number.


     Recalling the days when he and DeNicola wrote that iconic song, Previte said he was
     down to the last $100 in his bank account when the producer and head of Millenium
     Records, Jimmy Ienner, called and said he had a movie and wanted him to write the
     song.


     Initially, Previte said he didn't have the time; he was focused on trying to get a record
     deal.


     "He said, 'Make the time. This is going to change your life,'" Previte said.


     Then, Ienner described the song and said he felt really good about it, but added that it
     had to be seven minutes long.


     "I thought, 'I've got to write MacArthur Park," Previte joked.

https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      5/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 35 of 78

     He called DeNicola — with whom he had already written "Hungry Eyes," eventually
     sung by Eric Carmen and featured in "Dirty Dancing" —and, sitting in a car on the
     Garden State Parkway, he was listening to the track on a cassette around Exit 140 in 1987
     when he scribbled "Time of My Life" on an envelope — and history was made.


     DeNicola said at the time, no one knew what "Dirty Dancing" would become. "It was
     life-changing. The songs turned out to be iconic," he said.


     Originally a low-budget ﬁlm written by Eleanor Bergstein, no one could have imagined
     the acclaim and success the movie achieved, that ephemeral dream realized, he said. At
     one point, Bergstein was talking about the ﬁlm going straight to video cassette,
     DeNicola said. "You just never know."


     Both DeNicola and Previte speak with great affection of Swayze, who died in 2009 of
     pancreatic cancer.


     When Previte met Swayze at the Academy Awards, Swayze told him how 149 songs had
     been turned down for that legendary last dance ﬁnale — until the 150th cassette, "(I've
     Had) The Time of My Life." Swayze, he said, told him, "We just looked at each other and
     said, 'We're making the movie to that song.' At the end of the day, it's such a
     tremendous ending. We just looked at each other and said, 'Let's go make a movie.'"


     Swayze, he said, was a "big-hearted tough guy. That was really him. He played himself."


     DeNicola agreed: "He was very nice. Just as you would expect, down-to-earth, humble. A
     nice man."


     DeNicola said he also met Grey a number of times. "Just as the songs were a big part of
     that movie, so were their parts. They were stellar."


     Since his death, Previte became involved with the Pancreatic Action Network and raised
     $30,000 through the sale of original demos DeNicola and he created for the ﬁlm — ﬁrst
     conceived in DeNicola's studio — in memory of Swayze. "I'm trying to utilize my music
     to give back," he said. "I've been blessed. This is a way for me to let my music heal."




https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      6/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 36 of 78

     Drive-in movies, and "Dirty Dancing," have both been seeing a resurgence during the
     pandemic across the globe, both Previte and DeNicola said.


     "It's a way of reconnecting people," Previte said.


     Looking ahead, Previte and DeNicola will participate in a series of Q & A sessions,
     connecting with the audience via Zoom at future drive-in "Dirty Dancing" events.
     Another is scheduled for September 12 in Mahopac, NY.


     The question and answer sessions, Previte said, will give audiences a chance to "get
     inside the movie. Ask, 'How did you write that song?' and 'Did you ever meet Patrick
     Swayze?'"


     Previte discussed the anthem "One World" and the video that will air Thursday before
     CAST's drive-in showing of "Dirty Dancing." The video features Patti LaBelle,
     discussing the many musicians and singers out of work due to the pandemic. "We're all
     in need of a little help right now," she said. "Thank you and God bless you for helping."


     Others involved include Christine Ebersole, Evelyn "Champagne" King, Tico Torres, the
     drummer for Bon Jovi, Kenny Gamble from Gamble & Huff, Rob Hyman from The
     Hooters, and Siobhan Fallon from "Saturday Night Live."


     To learn more about "One World, Our Song,"click here.




https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      7/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 37 of 78




     Updates on "One World" can be found on Facebook at "One World, Our Song." The song
     also received more than 22 spins on Pandora at "Voices 4 One World," Previte said.




     Franke Previte. / Courtesy Frank Previte.


     The song was written in 1989 and "sat in a drawer" until four months ago when Previte
     realized, with so many actors out of work, and so many children of ﬁrst responders in
     need, he wanted to do something to help a number of charities.


     "We're donating all these downloads and proceeds to charity, to help get actors,
     musicians and children of ﬁrst responders to the other side of normal so they can have a



https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      8/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 38 of 78

     life right now. So many actors and musicians are out of work and can't pay their bills.
     I'm trying to make this music a spark of healing — to pull us back together as a world."


     Looking back at "Dirty Dancing," Previte, who grew up with a father who was an opera
     singer, reﬂected on how the ﬁlm changed his life. "Before 'Dirty Dancing,' I was an
     artist, with Frankie and the Knockouts; I had three hit records. When I wrote 'Time of
     My Life,' I became a songwriter. It took me to a whole other level."


     Billboard sent him a letter listing the Top 20 songs of all time, with 'Time of My Life'
     #15, he said. Of the dizzying accolades, including the Academy Award, Golden Globes,
     and "TOML" being named ACAP's "most performed song from motion pictures," he
     said: "It's beyond my dreams."


     He added that using his music to heal is a gift he's thrilled to share. "Music is the driving
     force," he said. "I can't imagine the world without music."




     DeNicola said the success of "Dirty Dancing" has afforded him the ability to continue to
     stay in the music business for 33 years, writing and producing. He recently released his
     own album, "The Why Because," on Omad Records.


https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      9/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 39 of 78




     John DeNicola. / Courtesy RadioActive Talent, Inc.


     Discussing the new version of "Hungry Eyes," DeNicola said when working in his new
     studio upstate, one of the ﬁrst things he wanted to do "was redo the song the way I'd
     always heard it in my head."


     The song is iconic; he didn't want his new version to sound exactly like the original. His
     son Jake, an indie ﬁlmmaker and musician said many artists are spotlighting 80s synth
     pop.


     DeNicola still had the original synthesizer he wrote the song on and was able to utilize
     the Roland Juno -106 for the new version, where he played with the melody and changed
     the chords a bit.


     Once released, the song debuted at #25 on Billboard's adult contemporary chart.
     "Billboard said 33 years later, 'Dirty Dancing' is still spawning hit songs for the Top 30.
https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      10/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 40 of 78

     It's kind of mind-boggling," he said.


     His new version of "Time of My Life", DeNicola said, is stripped way down to acoustic
     guitar and French horn. "It closes out my album and it's an homage to the song and
     what's it's meant to me."


     As for the video, with the array of individuals in masks, DeNicola said he and his wife
     have been upstate since the pandemic began. His wife Debra had the idea for everyone to
     wear masks. "To express, through your eyes — your hungry eyes," he said. "This is a
     nice way of saying, 'Put your mask on,' without being preachy. The video also shows that
     we're all in this together."


     DeNicola said the magical "convergence" of all things coming together to make "Dirty
     Dancing" a phenomenon continues in this new version of "Hungry Eyes."


     "It's the fact that this song can be on the top charts and then spawn this video that is
     also timely, reassuring, and heartfelt," he said. "So much is conveyed through our eyes.
     You can see people smiling, through their eyes."


     The ﬁlm, the music, Swayze and Grey, the look at a simpler time in the bucolic Catskills,
     all came together to create a moment in time that will live forever, DeNicola said. "It is
     magic. We wouldn't be talking about it 33 years later if it weren't."


     And, DeNicola said, he's thrilled that the ﬁlm and his music can be used for good at a
     time when so many are in dire need. "The fact that it's still relevant is a blessing to us. I
     couldn't be happier that we're going to put some food into the food banks when people
     are so obviously struggling at this time."


     CAST is grateful for the ongoing support of the community throughout an
     unprecedented summer.


     "Since CAST's regular summer fundraising events were cancelled due to COVID-19, we
     had to come up with creative ways to raise funds to support our essential operations.
     'CAST's Drive-In Thursdays - Family Movie Nights Under the Stars' is a safe way for
     families to get out and have some fun while supporting our neighbors in need during
     this challenging time," Cathy Demeroto, executive director of CAST, told Patch.

https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      11/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 41 of 78

     "In light of the tremendous increase in need on the North Fork due to the current health
     and economic crisis, it is more important than ever that we raise sufﬁcient funds to
     ensure we are able to meet the unprecedented need for food relief and emergency
     assistance," she said.


     All proceeds from the Drive-In Thursdays Summer Movie Series beneﬁt CAST.


     "Although the community is slowly reopening, families are still struggling to make ends
     meet as they are trying to catch up after being out of work for several months and many
     workers are currently underemployed as numerous businesses are not operating at full
     capacity. We will close out the Drive-In Thursdays movie series with 'Dirty Dancing', a
     timeless romantic summer classic," she said.


     Rafﬂes are $5 each for a chance to win a $345 mix of North Fork gift certiﬁcates. The
     winner will be notiﬁed by Sept. 4. The CAST van will be onsite to collect donations of
     non-perishable food items, diapers and personal sanitary supplies.



        Thank           Reply           Share




                                                                See more local news

                                                                        Loading...
 Latest News Nearby

       1.    Port Washington, NY News
            Port Washington Weekly Weather Forecast

      2.     Port Washington, NY News
            5 New Port Washington Area Properties For Sale

      3.     Port Washington, NY News
            Wow! $10M Port Washington Home Features Double Grand Staircase

      4.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      5.     Port Washington, NY News
            2020-2021 School Tax Bills Available Nov. 1




https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      12/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 42 of 78




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Great Neck
  Glen Cove
  Bayside-Douglaston
  New Hyde Park
  Pelham
  Mineola
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  R    lE t t
https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      13/14
10/4/2020               Case 1:20-cv-10959-LGS        Document
                                          'Dirty Dancing'               1-3Up ToFiled
                                                          Songwriters Team             12/28/20
                                                                                 Fight Hunger,         Page
                                                                                               Help Needy | Patch 43 of 78
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/portwashington/s/h8bcc/dirty-dancing-songwriters-team-ﬁght-hunger-help-needy                      14/14
10/4/2020                    Case 1:20-cv-10959-LGS
                                             'Dirty Dancing' Document
                                                             Songwriters Team1-3    Filed
                                                                             Up To Fight    12/28/20
                                                                                         Hunger, Help Needy |Page   44 of 78
                                                                                                             News Break

        Download News Break APP     |        Add to Chrome                                            Publishers        Advertisers   About          Mission      Careers      Contact


                                                               Home          Local            Classifieds                              Your city or ZIP code                  Sign in



News Break                     New York State                  Cutchogue               'Dirty Dancing' Songwriters Team Up To F...


'Dirty Dancing' Songwriters Team Up To Fight Hunger,
Help Needy
       Merrick Patch
                                 Follow
       09-03




                                                                                                                                          Trending People

                                                                                                                                                      Donald Trump
                                                                                                                                                      Donald John Trump is the 45th
                                                                                                                                                      President of the United States, in…

                                                                                                                                                      Joe Biden
                                                                                                                                                      Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                                      is an American politician who is…

                                                                                                                                                      Melania Trump
                                                                                                                                                      Melania Trump is the First Lady of
                                                                                                                                                      the United States of America. He…

                                                                                                                                                      Mark Meadows


                                                                                                                                                      Kellyanne Conway
                                                                                                                                                      Kellyanne Conway is an American
CUTCHOGUE, NY — 'Nobody puts Baby in a corner.' The lines, from the iconic film                                                                       political analyst and pollster, wh…
'Dirty Dancing,' have been echoed by audiences for 33 years since Patrick Swayze and
Jennifer Grey first lit up the screen in a classic summer love story that has spanned
decades. On Thursday night, the...                                                                                                      Trending News

  Dirty Dancing        Hunger           Songwriter       Pandemic        NY          Infant


  Coronavirus Disease 2019              Academy Awards         Dance Music           Good Music           New Music


  Pop Music        Gamble & Huff            Community Action Of Southold Town                 Millenium Records



                                                                                                                                         Axios | 1d


  Patrick      Jennifer Grey      John F.      Patti Labelle   Eric Carmen     Christine         Gene Kelly        Rob Hyman
  Swayze                         Kennedy                                       Ebersole                                                 GOP fears worst yet to
                                                                                                                                        come
                                                                                                                                              3304        5272       Share

   Emile       Tico Torres
  Ardolino




                                                     Read Full Story


Sponsored Stories                                                                                                                        NBC News | 1d

                                                                                              Recommended by


https://www.newsbreak.com/news/2053677960306/dirty-dancing-songwriters-team-up-to-ﬁght-hunger-help-needy                                                                                    1/6
10/4/2020                Case 1:20-cv-10959-LGS 'Dirty Dancing' Document
                                                                Songwriters Team1-3      Filed
                                                                                 Up To Fight    12/28/20
                                                                                             Hunger, Help Needy |Page
                                                                                                                 News Break45 of 78
        Download News Break APP | Add to Chrome                                   Publishers    Advertisers      TrumpMission
                                                                                                               About           'doing Careers
                                                                                                                                       very well'
                                                                                                                                               Contact

                                                                                                                 during first night at Walter
                                                  Home        Local        Classifieds                           Your city or ZIP code        Sign in
                                                                                                                 Reed hospital for Covid-19
                                                                                                                 treatment
                                                                                                                 5219     11144      Share




                                                                                                              Cutchogue, NY Newsletter




                                                                                                               We will send daily local briefing to
Comments / 0                                                                                                   your mailbox.

                                                                                                                 Email Address
                                        Sign in      to post a message

                                                                                                                              Subscribe


Published by
                                                                                                              Paid Content                by
       Merrick Patch                                                                                 Follow

Merrick Weather Forecast For The Week Ahead
MERRICK, NY — Time for your weekly weather report, as reported by Darksky. Clear throughout the day.
Possible light rain in the morning. Clear throughout the day. Clear throughout the day. High 73, low 61.…

    Comment           Share



5 New Merrick Area Houses For Sale
MERRICK, NY — When you're looking for some fresh digs, hunting down every new listing in the area can be a
laborious endeavor. That's why we here at Patch have stepped in and done the prepwork for you. Here are t…

    Comment           Share




Related
                                                                                  Recommended by



      Sponsored        1/5




shareably.net | 10d

Newlyweds re-enact famous 'Dirty Dancing' routine for 1st dance
Imagine it’s your wedding day and you want for your first dance as a husband and wife to be something so…


https://www.newsbreak.com/news/2053677960306/dirty-dancing-songwriters-team-up-to-ﬁght-hunger-help-needy                                              2/6
10/4/2020                        Case 1:20-cv-10959-LGS
                                                 'Dirty Dancing' Document
                                                                 Songwriters Team1-3    Filed
                                                                                 Up To Fight    12/28/20
                                                                                             Hunger, Help Needy |Page   46 of 78
                                                                                                                 News Break
    Comment       Share
       Download News Break APP |             Add to Chrome                                 Publishers       Advertisers   About     Mission        Careers   Contact



         Best Life
                                                             Home     Local        Classifieds                             Your city or ZIP code             Sign in
                                                                                                        Follow
          New York, NY | 2d

11 Beloved Movie Couples Who Clashed Behind the Scenes
When you watch a movie, you're seeing months and months of work by hundreds of people edited down int…

    Comment              Share



         DesignerzCentral
                                                                                                        Follow
         20d

Bradley Cooper and Jennifer Garner Getting Married; Moving In Together
The cover of Life & Style reads “Bradley moves in,” and promises to go “inside their big wedding plans.”…

    33          Share



         Daily Mirror
                                                                                                        Follow
         24d

Michael Jackson told Lisa Marie that Debbie Rowe 'would give him kids' in ultimatum
Michael Jackson was so keen to start a family that he issued an ultimatum to his wife Lisa Marie, when she…

    121          Share


NewsMax.com | 23d

'Jackass' Star Dead at 54
"Jackass" star and wrestler Stevie Lee has died at the age of 54. Family members shared the news on a…

    Comment              Share



         Showbiz Cheat Sheet
                                                                                                        Follow
         19d

Cher Says Her Relationship With Sonny Bono Fell Apart Because He Was a ‘Huge Womanizer’
Sonny and Cher were one of, if not the most, iconic celebrity couples of the late ’60s and early ’70s. The pair…

    98          Share



         Majestic Deco
                                                                                                        Follow
         21d

Baby Girl Dies Before 1st Birthday, When Parents Catch 4-Year-Old Brother Singing… Tears
Many of Disney Pixar’s films are tailored to help little children understand complicated topics. The Deais…

    Comment              Share



         Grunge
                                                                                                        Follow
         26d

The oldest living actors in Hollywood today
We know their names, we've seen their films and TV shows, but sometimes we forget that some of the iconi…

    6          Share



         Showbiz Cheat Sheet
                                                                                                        Follow
         9d

Debbie Reynolds Said Her ‘Singin’ in the Rain’ Costar Gene Kelly Was a ‘Severe Taskmaster’
With Dreadful On-Screen Kisses
Considered by many to be the ultimate Hollywood musical film, 1952’s timeless Singin’ In the Rain wins over…

    12          Share


Express.co.uk | 5d

Elvis Presley affair: Ann-Margret knew King was 'FINALLY at peace' in 1994
ELVIS PRESLEY infamously had an affair with actor Ann-Margret in 1964 during the filming of his hit film Viv…
https://www.newsbreak.com/news/2053677960306/dirty-dancing-songwriters-team-up-to-ﬁght-hunger-help-needy                                                               3/6
10/4/2020                       Case 1:20-cv-10959-LGS
                                                'Dirty Dancing' Document
                                                                Songwriters Team1-3    Filed
                                                                                Up To Fight    12/28/20
                                                                                            Hunger, Help Needy |Page   47 of 78
                                                                                                                News Break
    Comment       Share
       Download News Break APP |            Add to Chrome                                   Publishers        Advertisers   About     Mission        Careers   Contact



amomama.com | 10d
                                                            Home       Local        Classifieds                              Your city or ZIP code             Sign in

The Last Photo Taken Of Celebrities Before They Died
Have you ever wondered what the final photograph of your favorite celeb was? Some of the images capture…

    26         Share



amomama.com | 3d

The Life Of Kristy McNichols
The actress Kristy McNichol was born in 1962 and got started as a child actor in commercials. The chestnu…

    91         Share



womansday.com | 29d

Famous Co-Stars Who Didn't Get Along in Real Life
Aniston was reportedly not thrilled when actor Jay Mohr beat out her then-boyfriend Tate Donovan to be her…

    1         Share



         Daily Mirror
                                                                                                         Follow
         2d

Chrissy Teigen's mother cries as she cradles late grandson in heartbreaking pics
Chrissy Teigen's mother Vilailuck has shared the moment she met her late grandson Jack in a heartbreakin…

    263         Share



Express.co.uk | 5d

Elvis Presley: Graceland upstairs MISCHIEF ‘It was like living with Peter Pan’ says cousin
ELVIS PRESLEY's Graceland upstairs mischief has been shared by The King's cousin and wife, who frequentl…

    Comment             Share



         Taste of Country
                                                                                                         Follow
         1d

Dolly Parton Shares Why She Turned Down Elvis Presley Recording ‘I Will Always Love You’
Dolly Parton's signature song, "I Will Always Love You," earned her not only a No. 1 hit of her own, but also a…

    8         Share


Ok Magazine | 19d

Anne Heche Reveals 'Beautiful' Romance With Ellen DeGeneres Hurt Her Career
Anne Heche has shared the screen with some of the biggest names in Hollywood and is often known for he…

    2         Share



         CinemaBlend
                                                                                                         Follow
         2d

ABC's Tamron Hall Is Being Sued by 'Embarrassed' Mom For $16 Million
Daytime talk shows sometimes get a reputation for hosts telling it like it is from their own perspectives.…

    33         Share



goodhousekeeping.com | 1d

See Steve Harvey Lose It When Ray Romano Slammed Brad Garrett on 'Celebrity Family Feud'
Steve Harvey had a priceless reaction when Everybody Loves Raymond star Ray Romano hurled a playful…

    36         Share



Hello Magazine | 12d


https://www.newsbreak.com/news/2053677960306/dirty-dancing-songwriters-team-up-to-ﬁght-hunger-help-needy                                                                 4/6
10/4/2020                  Case 1:20-cv-10959-LGS
                                           'Dirty Dancing' Document
                                                           Songwriters Team1-3    Filed
                                                                           Up To Fight    12/28/20
                                                                                       Hunger, Help Needy |Page   48 of 78
                                                                                                           News Break
Tom Cruise andNews
      Download Nicole
                   BreakKidman's
                         APP |   son Connor
                                   Add         makes rare Instagram appearance
                                       to Chrome                             Publishers                   Advertisers   About     Mission        Careers   Contact
Tom Cruise and Nicole Kidman might live high-profile lives, but the same can't be said of their two children.…
                                                        Home          Local       Classifieds                            Your city or ZIP code             Sign in
    1        Share




Sponsored Link                                                                    Recommended by




     Nearby Cities

     New Suffolk                                                                      Peconic
     Mattituck                                                                        Laurel
     Southold                                                                         Jamesport
     South Jamesport                                                                  Shelter Island
     Shelter Island Heights                                                           Water Mill
     Greenport                                                                        Aquebogue

     Categories

     Coronavirus                                                                      Crime & Safety
     Traffic & Transit                                                                Weather
     Living                                                                           Accident
     Lifestyle                                                                        Municipal
     Real Estate                                                                      Sports
     Obituary                                                                         Education

     Recommended Cities

     NYC News                                                                         Detroit News
     Denver News                                                                      Chicago News
     Austin News                                                                      San Jose News
     Columbus News                                                                    Fort Worth News
     Phoenix News                                                                     San Diego News

     Company                                                                          Local News

     About                                                                            Map
     Mission                                                                          Publishers
     Contact                                                                          Advertisers
     Careers

     Legal                                                                            Support

     Do Not Sell My Info                                                              Help Center

     Topics

     Election 2020
https://www.newsbreak.com/news/2053677960306/dirty-dancing-songwriters-team-up-to-ﬁght-hunger-help-needy                                                             5/6
10/4/2020              Case 1:20-cv-10959-LGS
                                       'Dirty Dancing' Document
                                                       Songwriters Team1-3    Filed
                                                                       Up To Fight    12/28/20
                                                                                   Hunger, Help Needy |Page   49 of 78
                                                                                                       News Break
     Coronavirus
       Download News Break APP |     Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in

                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2053677960306/dirty-dancing-songwriters-team-up-to-ﬁght-hunger-help-needy                                                       6/6
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 50 of 78


                                                                                                                             Sign up

                                                                Upper East Side, NY
               News Feed                              Neighbor Posts                               Classiﬁeds          Calendar


                             Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Community Corner
   Shared from Midtown-Hell's Kitchen, NY

   'They're Not Garbage': Residents Condemn City's
   Homeless Shufﬂe
   "These are very decent people—I love them," said one worker at the Midtown
   shelter who was laid off suddenly this week during the scramble.
   By Nick Garber, Patch Staff
   Sep 11, 2020 6:25 pm ET | Updated Sep 11, 2020 9:52 pm ET

         Like 184      Share                                                                                                Replies (16)




https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe                          1/8
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 51 of 78




     In the rally outside the Harmonia shelter on East 31st Street, speakers blasted Mayor Bill de Blasio's decision to
     move hundreds of men from the Lucerne Hotel on the Upper West Side over to the Harmonia in Midtown. (Nick
     Garber/Patch)




     MIDTOWN MANHATTAN, NY — Residents and elected ofﬁcials took aim at the mayor
     Friday over the city's plans to boot dozens of homeless families from a Midtown shelter,



https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe           2/8
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 52 of 78

     rallying outside the building where hundreds of men are set to arrive once they are
     transferred from the Upper West Side.


     In the rally outside the Harmonia shelter on East 31st Street, speakers blasted Mayor Bill
     de Blasio's decision to move hundreds of men from the Upper West Side's Lucerne Hotel
     over to the Harmonia, displacing at least 330 people — many of them with signiﬁcant
     disabilities.


     Shelter resident Norma Torres Oliveri read a letter on behalf of other residents, telling
     those gathered that "The last few days have been extremely traumatizing."



                                                                       Subscribe



     "We are all human. We deserve a decent place to live," she said.


     City councilmember Keith Powers, who represents Midtown, said he and other elected
     ofﬁcials were there "to make sure that people aren't being evicted as part of a political
     game that's being played here in the city right now."


     "These are real people with real lives," he added.


     Speakers described a chaotic 48 hours inside the shelter, starting Wednesday evening
     when shelter staff knocked on some residents' doors, telling them to pack their bags to
     prepare for a sudden move.


     "They asked, where am I going? There was no answer," Powers said.


     At least a dozen families had left by Thursday — unaware that they had the right to
     request 48 hours' notice by the city prior to their evictions — and were moved to other
     shelters, a service provider told Patch. The city has since agreed not to kick out any more
     families until next week as it works to avoid a possible lawsuit by the Legal Aid Society,
     attorney Joshua Goldfein said.




https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe           3/8
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 53 of 78




     John Bostic, 59, came to the Harmonia in January and has physical impairments due to back and shoulder injuries
     that could be diﬃcult to accommodate at other shelters. (Nick Garber/Patch)


     For weeks, Upper West Side residents ﬁercely opposed — sometimes in violent,
     dehumanizing terms — the placement of about 300 homeless men in the afﬂuent
     neighborhood as part of an effort to reduce crowding in shelters during the coronavirus
     pandemic.


     Faced with a possible lawsuit brought by a neighborhood group, de Blasio bowed to
     pressure by announcing the transfers Tuesday evening, setting off a new round of
     outrage.


     'They're not garbage'

     In the meantime, some 150 shelter families are left in limbo. John Bostic, 59, came to the
     Harmonia in January and has physical impairments due to back and shoulder injuries

https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe           4/8
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 54 of 78

     that could be difﬁcult to accommodate at other shelters.


     "I'm not here because I want to be here," he said. "But thank God, it's a place with
     shelter."


     Some 41 shelter employees also lost their jobs abruptly after the move was announced.
     Among them was Jossie Roche, who was laid off Wednesday after working as a cook in
     the shelter's kitchen since it ﬁrst opened about two years ago.


     She still came to the rally Friday, saying she wanted to support the clients she had
     helped serve.


     "These are very decent people — I love them, I've been with them for two years," she
     said. "They deserve better treatment. I believe they're not garbage, they are people like
     us."




https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe           5/8
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 55 of 78
     Jossie Roche, who was laid off Wednesday after working as a cook in the shelter's kitchen since it ﬁrst opened.
     She still came to Friday's rally, hoping to support the residents she once served. (Nick Garber/Patch)


     Other speakers at the rally included Borough President Gale Brewer, State Sens. Liz
     Krueger and Brad Hoylman and city councilmember Helen Rosenthal.


     Having lost her own job in the shufﬂe, Roche said there wasn't much separating her
     from the homeless residents who were the focus of Friday's rally.


     "I can see myself in their position, who knows when," she said. "Because I gotta pay
     rent."


        Thank (1)           Reply (16)           Share




                                                                See more local news

                                                                        Loading...
 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                     Find out what’s happening in your
                                                        community on the Patch app




https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe           6/8
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 56 of 78




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden

  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  W      th
https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe           7/8
9/27/2020               Case 1:20-cv-10959-LGS
                                          'They're NotDocument        1-3
                                                      Garbage': Residents     Filed
                                                                          Condemn     12/28/20
                                                                                  City's              Page
                                                                                         Homeless Shufﬂe | Patch 57 of 78
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use          Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/s/h8njm/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe           8/8
9/27/2020                      Case 1:20-cv-10959-LGS         Document
                                               'They're Not Garbage':           1-3 Filed
                                                                      Residents Condemn         12/28/20
                                                                                        City's Homeless Shufﬂe | Page   58 of 78
                                                                                                                 News Break

         Download News Break APP      |        Add to Chrome                                          Publishers   Advertisers   About          Mission      Careers      Contact


                                                               Home           Local       Classifieds                             Your city or ZIP code                  Sign in



News Break                     New York State                  Manhattan              'They're Not Garbage': Residents Condemn...


'They're Not Garbage': Residents Condemn City's
Homeless Shuffle
        Upper East Side Patch
                                               Follow
        16d




                                                                                                                                     Trending People

                                                                                                                                                 Donald Trump
                                                                                                                                                 Donald John Trump is the 45th
                                                                                                                                                 President of the United States, in…

                                                                                                                                                 Joe Biden
                                                                                                                                                 Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                                 is an American politician who is…

                                                                                                                                                 Chuck Schumer
                                                                                                                                                 Charles Ellis Schumer (; born
                                                                                                                                                 November 23, 1950) is an…

                                                                                                                                                 Mitch Mcconnell
                                                                                                                                                 Mitch McConnell is a US
                                                                                                                                                 Republican senator who has bee…

                                                                                                                                                 Joe Montana
MIDTOWN MANHATTAN, NY — Residents and elected officials took aim at the                                                                          A football enthusiast from a
mayor Friday over the city's plans to boot dozens of homeless families from a Midtown                                                            young age, Joe Montana, started…

shelter, rallying outside the building where hundreds of men are set to arrive once
they are transferred from the Upper West Side. In...
                                                                                                                                   Trending News
  Midtown Manhattan              Homelessness           NY      Condemnation          Official


  Homeless People              Homeless Shelters         City Staff     For Rent       Legal Aid Society


  Lucerne Hotel         ET Replies        Jossie Roche          Joshua Goldfein        Patch




                                                                                                                                    The Hill | 13h
Bill De Blasio   John Bostic     Gale Brewer        Helen      Keith Powers      Brad            Liz Krueger
                                                  Rosenthal                     Hoylman
                                                                                                                                   Trump renews call for pre-
                                                                                                                                   debate 'drug test'
                                                    Read Full Story
                                                                                                                                         3896        10277       Share


Sponsored Stories
                                                                                          Recommended by




                                                                                                                                    CBS Miami | 1d


https://www.newsbreak.com/news/2059287599522/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe                                                                              1/6
9/27/2020                 Case 1:20-cv-10959-LGS                Document
                                                 'They're Not Garbage':           1-3 Filed
                                                                        Residents Condemn           12/28/20
                                                                                            City's Homeless   Shufﬂe | Page
                                                                                                                       News Break59 of 78
         Download News Break APP | Add to Chrome                                   Publishers       Advertisers        TrumpMission
                                                                                                                    About            namesCareers
                                                                                                                                             Amy Coney
                                                                                                                                                   Contact

                                                                                                                       Barrett as his Supreme
                                                   Home        Local        Classifieds                                Your city or ZIP code      Sign in
                                                                                                                       Court nominee
                                                                                                                     4004      5612      Share




                                                                                                                 Manhattan, NY Newsletter

Comments / 0

                                        Sign in     to post a message                                               We will send daily local briefing to
                                                                                                                    your mailbox.

                                                                                                                      Email Address
Published by
                                                                                                                                   Subscribe
        Upper East Side Patch                                                                       Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout           Paid Content                  by
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment         Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment         Share




Top News
                                                                                 Recommended by



        Sponsored     1/5




        New City Patch
                                                                                                    Follow
          New York, NY | 5h

WOW: Stunning House With Stunning Views Of The Hudson River
GARRISON, NY — Whether you work from home or commute to New York City, when you step inside you're a…

    1       Share


  New York, NY | amny.com | 7h


https://www.newsbreak.com/news/2059287599522/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe                                                      2/6
9/27/2020                     Case 1:20-cv-10959-LGS         Document
                                              'They're Not Garbage':           1-3 Filed
                                                                     Residents Condemn         12/28/20
                                                                                       City's Homeless Shufﬂe | Page   60 of 78
                                                                                                                News Break
Rally urges  city to leave Upper WestAdd
        Download News Break APP |
                                      Side   shelter residents alone, not ‘shuffledPublishers
                                         to Chrome
                                                                                    around like               Advertisers   About     Mission        Careers   Contact
cattle’
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus
                                                        Home          Local      news throughout New York…
                                                                                  Classifieds                                Your city or ZIP code             Sign in
    Comment           Share



         The US Sun
                                                                                                     Follow
          New York, NY | 7h

RHONY Bethenny Frankel shares a makeup-free selfie after revealing she’s still married to her
husband years after split
REAL Housewives of New York City alum Bethenny Frankel has laid herself bare to fans for a second time in…

    Comment           Share



  New York, NY | pix11.com | 4h

Activists and officials demand mayor reverse decision to remove Lucerne residents out
UPPER WEST SIDE, Manhattan — After a vigil of solidarity Saturday night at the Lucerne Hotel on the Upper…

    Comment           Share


  New York, NY | msn.com | 9h

NYPD officers charge at group of protesters and diners, arresting people on sidewalk
A large group of New York City police officers charged at protesters, diners and pedestrians in Manhattan's…

    5       Share


  New York, NY | hotnewhiphop.com | 7h

76ers Owner Michael Rubin Named In Brain Trauma Suit: Report
A New York woman suffered a fateful blow to the head earlier this year when a chair fell from a penthouse…

    2       Share



  New York, NY | msn.com | 5h

Abrupt Police Crackdown on West Village Crowd Prompts Criticism
Dozens of New York City police officers charged into a group of people standing near an intersection in the…

    1       Share



  New York, NY | Metro International | 5h

Trump frequently paid no federal income taxes in years leading up to presidency: New York
Times
WASHINGTON (Reuters) – President Donald Trump paid just $750 in federal income taxes in both 2016 and…

    Comment           Share



  New York, NY | cyclingweekly.com | 5h

Cycling in New York City: where to go, how to rent bikes and other tips
As one of the world’s largest and busiest cities it may appears that New York City isn’t the most cycling-…

    Comment           Share



  New York, NY | NY Daily News | 5h

Bombshell report shows Trump’s years of tax avoidance
President Trump paid just $750 in taxes in 2016 and the same sum in 2017, according to a bombshell repor…

    12       Share



  New York, NY | pix11.com | 7h

New York City continues to identify COVID 'areas of concern'
NEW YORK — The city is continuing to identify what they call "areas of concern" where spikes in coronvairus…

    Comment           Share

https://www.newsbreak.com/news/2059287599522/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe                                                                  3/6
9/27/2020                     Case 1:20-cv-10959-LGS         Document
                                              'They're Not Garbage':           1-3 Filed
                                                                     Residents Condemn         12/28/20
                                                                                       City's Homeless Shufﬂe | Page   61 of 78
                                                                                                                News Break

         Download News Break APP    |       Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact

  New York, NY | msn.com | 6h
                                                   Home        Local       Classifieds                                     Your city or ZIP code             Sign in
NYC principals call on state to take control of city's schools, vote 'no confidence' in de Blasio
The union representing school principals in New York City wants state officials to take over the city's…

    Comment          Share



         Gowanus-Red Hook Patch
                                                                                                        Follow
          Brooklyn, NY | 4h

Gowanus-Red Hook: 5 Newest Homes To Hit The Market
See the newest homes on the market in the Gowanus-Red Hook area. GOWANUS-RED HOOK, NY — When…

    Comment          Share



         Hudson Valley Post
                                                                                                        Follow
          New York, NY | 7h

NY Police Officer is Accused of Spying For Chinese Officials, Authorities Say
Did anyone have Chinese spy infiltration on their 2020 BINGO boards?. A New York police officer and a…

    23       Share



  New York, NY | respectmyregion.com | 7h

Doley Bernays Reaches New Heights on New EP “The Lobby Tape”
Doley Bernays is quickly becoming a favorite amongst the battle-hardened Hip Hop community in New York…

    Comment          Share



         Amomama
                                                                                                        Follow
          New York, NY | 4h

Wendy Williams Looks Unrecognizable after Losing 25lbs — Before & After Photos of Her
Weight Loss
Television host Wendy Williams recently revealed on her talk show that she had lost 25 pounds. Check out…

    6       Share


  New York, NY | New York Post | 4h

Boutique office tower 28 & 7 set to open next year
Even as developers and landlords sweat out the pandemic, many new projects that were set in motion earlie…

    Comment          Share



  New York, NY | thewestsidegazette.com | 8h

In Photos: New York Protests Sparked by Breonna Taylor Decision
Thousands of protesters marched through New York City on Wednesday night, angered by a Kentucky grand…

    6       Share



  New York, NY | WETM | 11h

Governor Cuomo updates New Yorkers on state’s progress during COVID-19 pandemic
NEW YORK (WETM-TV)- Governor Andrew M. Cuomo today updated New Yorkers on the state’s progress…

    3       Share


  Brooklyn, NY | msn.com | 10h

Family of NYC firefighter killed on 9/11 keeps Tunnel-to-Towers tradition alive amid COVID-19
Since its inaugural in 2002, the Stephen Siller Tunnel to Towers Run has grown into one of the biggest annu…

    Comment          Share




https://www.newsbreak.com/news/2059287599522/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe                                                                4/6
9/27/2020                  Case 1:20-cv-10959-LGS         Document
                                           'They're Not Garbage':           1-3 Filed
                                                                  Residents Condemn         12/28/20
                                                                                    City's Homeless Shufﬂe | Page   62 of 78
                                                                                                             News Break
Sponsored  Link
     Download News Break APP     |     Add to Chrome                           Recommended by
                                                                                      Publishers      Advertisers   About     Mission        Careers   Contact


                                                       Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                     Newport
     Chelsea                                                                       Hoboken
     Long Island City                                                              Jersey City
     Weehawken                                                                     Brooklyn
     Union City                                                                    Guttenberg
     West New York                                                                 Astoria

     Categories

     Coronavirus                                                                   Crime & Safety
     Traffic & Transit                                                             Weather
     Living                                                                        Accident
     Lifestyle                                                                     Municipal
     Real Estate                                                                   Sports
     Obituary                                                                      Education

     Recommended Cities

     NYC News                                                                      Detroit News
     Denver News                                                                   Chicago News
     Austin News                                                                   San Jose News
     Columbus News                                                                 Fort Worth News
     Phoenix News                                                                  San Diego News

     Company                                                                       Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics

     Election 2020
     Coronavirus




                                                                    Terms of Use    Privacy Policy

                                                              © 2020 Particle Media. All Rights Reserved.

https://www.newsbreak.com/news/2059287599522/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe                                                          5/6
9/27/2020              Case 1:20-cv-10959-LGS         Document
                                       'They're Not Garbage':           1-3 Filed
                                                              Residents Condemn         12/28/20
                                                                                City's Homeless Shufﬂe | Page   63 of 78
                                                                                                         News Break




https://www.newsbreak.com/news/2059287599522/theyre-not-garbage-residents-condemn-citys-homeless-shufﬂe                    6/6
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 64
                                                                                                                   Patchof 78


                                                                                                                                Sign up

                                                                 Upper East Side, NY
               News Feed                               Neighbor Posts                              Classiﬁeds              Calendar


                              Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Traﬃc & Transit


   2 New Bike Lanes Coming To Upper East Side, City Says
   Two new bike lanes will be installed along East 61st and 62nd streets across the
   East Side — but they're only temporary, the city says.
   By Nick Garber, Patch Staff
   Sep 1, 2020 11:16 am ET | Updated Sep 1, 2020 11:19 am ET

         Like 30      Share                                                                                                     Replies (7)




https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                              1/10
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 65
                                                                                                                   Patchof 78

     Local Events                                                                                                         + Post event

     Upcoming

      After COVID-19: What's Next for East Harlem?
      Tue, Sep 29, 2020 at 6:00 PM
      Upper East Side, NY




      MSNBC Anchor, ALICIA MENENDEZ on Anne Klein's WOMEN
      WHO DO Series
      Wed, Sep 30, 2020 at 12:00 PM
      Upper East Side, NY



      Book Club: Energy Medicine: The Science and Mystery of Healing
      Wed, Sep 30, 2020 at 6:00 PM
      Upper East Side, NY




     Featured

      Open House Great Location
      Sun, Sep 27, 2020 at 1:00 PM




      NYC High School Admissions Has Changed: Now What?
      Mon, Sep 28, 2020 at 7:00 PM




      WEBINAR: Quarterly Investment Outlook
      Wed, Oct 7, 2020 at 7:00 PM




                                                                    See more events



     Neighbor Posts                                                                                                + Ask a Question

    Local Question

https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                         4/10
9/27/2020           Case 1:20-cv-10959-LGS
                                   2 New Bike LanesDocument
                                                   Coming To Upper1-3     Filed
                                                                   East Side,      12/28/20
                                                                              City Says              Page
                                                                                        | Upper East Side, NY 66
                                                                                                              Patchof 78

              Nanci Zimmerman, Neighbor
              Upper East Side, NY | 1d

    I have not been following NY State politics as closely as I should, so when I recently saw posters in
    my neighborhood for Judith Graham running for State Assembly, I wondered who she was and what
    party she is aﬃliated with. This information is nowhere on her many posters.
     Read more

         Thank (1)           Reply (15)            Share


    Local Question
              Charlotte mueller, Neighbor
              Upper East Side, NY | 1d

    I just went to far Rockaway by ferry. A delightful trip. To my dismay there are NO portopotties at the
    station. When is the parks department going to look after this necessity for travelers who are waiting
    to board or those who have just arrived. Many thanks for your help.

         Thank (1)           Reply (7)           Share


              Chuck Klemballa, Neighbor
              Upper East Side, NY | 2d

    Sad to say that Writing Room will be closing on Sunday, 9/27. Rent negotiations failed and lack of
    outdoor space due to bus stop too much to overcome. Had my last happy hours oysters last
    evening.

         Thank (2)            Reply (3)           Share


              Paula G, Neighbor
              Upper East Side, NY | 1d | Edited

    Overwhelmed by trash along East River north of Carl Schurz? Meet me Monday mornings@10 on
    Ferry Pier. Bring trash BAG Gloves. Smile like no one can see you!

         Thank (4)            Reply (3)           Share


    Local Question
              Bunny Blei, Neighbor
              Upper East Side, NY | 3d

    I was at TJMax and saw men working at the former Food Emporiums
    Anyone know if Trader Joe’s is really coming.

         Thank (3)            Reply (8)           Share


              richard barr, Neighbor
              Upper East Side, NY | 4d

https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                           5/10
9/27/2020        Case 1:20-cv-10959-LGS
                                  2 New Bike LanesDocument
                                                  Coming To Upper1-3     Filed
                                                                  East Side,      12/28/20
                                                                             City Says              Page
                                                                                       | Upper East Side, NY 67
                                                                                                             Patchof 78

    My cohelper moved. and could not take her well caredfor , 3 lovely & healthy,immunized cats with
    her. They are indoor/outdoor, shorthaired, neuterd,well behaved and need a new home. They are
    good 'mousers' as well and like leftovers. They are currently housed in NJ but they can be brought to
    Read more
         Thank            Reply (2)           Share


    Local Question
              Nanci Zimmerman, Neighbor
              Upper East Side, NY | 5d
    Hi,
    I'd love to get in touch with Dolly who sells the Challah bread but I don't use Instagram. Is there
    another way I might get in touch to order a bread? Thanks,

         Thank            Reply (3)           Share


              Martin Smith, Neighbor
              Upper East Side, NY | 6d
    I am a tenant at 440 East 81st Street. I have been having a mouse problem--currently--and on and off
    over time. The building doesn't seem to know how to correct this issue. I have left a message with
    the NYC Dept of Health--contacted the landlord's oﬃce and had hoped the super could ﬁx the
     Read more
         Thank            Reply (12)           Share


              Jeffrey Nogee, Neighbor
              Upper East Side, NY | 6d

    Congratulations to NYC DOT. The new bike lane on East 62nd between First and York is now up and
    traﬃc is not running. By taking away the left lane on a main access to the FDR Drive and the east
    side exit to the 59th Street Bridge traﬃc backs up from York all the way onto the Bridge even early
     Read more
         Thank (3)            Reply (6)           Share


    Local Question
              Katie K, Neighbor
              Upper East Side, NY | Sep 20

    What are your favorite Chinese take out spots in the neighborhood?

         Thank (1)           Reply (6)           Share



                                                             See more neighbor posts



https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                          6/10
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 68
                                                                                                                   Patchof 78

     Local Classiﬁeds                                                                                               + Post classiﬁed

    Featured Classiﬁed |              Gigs & Services | 1d
    Coaching for a Winning College Essay




    Featured Classiﬁed |               Housing | 3d
    For sale! 102 Chatham Street in Chatham, NJ




    Featured Classiﬁed |               Housing | 3d
    For Sale: Charming 19 Orchard Rd, Chatham, NJ




    Featured Classiﬁed |              For Sale | 3d
    This gorgeous 2 bedroom Co-op For SALE $537,00




    Featured Classiﬁed |               Announcement | 4d
    Honoring Funeral Directors - Our Last Responders




    Featured Classiﬁed |              Job Listing | 4d
    P/T Saturday's Only Associate

    Featured Classiﬁed |               Housing | 6d
    Custom home

    Featured Classiﬁed |              Gigs & Services | Sep 16
    Free Divorce and Family Mediation

    Featured Classiﬁed |              For Sale | 4d
    $7.99-17.99 Holiday Fabric Face Masks, Kids & Adult size
https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                       7/10
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 69
                                                                                                                   Patchof 78




    Featured Classiﬁed |               Announcement | Sep 19
    Home with someone with memory issues? Virtual paid study starting




                                                                 See more classiﬁeds




 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring


https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                8/10
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 70
                                                                                                                   Patchof 78




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                9/10
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 71
                                                                                                                   Patchof 78
     The protected bike lanes will be implemented along East 61st and 62nd streets between 5th and York avenues.
     (David Allen/Patch)


     UPPER EAST SIDE, NY — Two new bike lanes will be installed this summer on the Upper
     East Side — but only temporarily, the city announced Monday.


     The protected bike lanes will be implemented along East 61st and 62nd streets between
     5th and York avenues. They're being built to accommodate an increase in bike use during
     the coronavirus pandemic, and will force some adjustments to the Open Restaurant
     setups along those streets, the Department of Transportation said on Twitter.


     The lanes will be protected by delineators, street markings and signs, the DOT said.



                                                                        Subscribe



     Implementation will begin in late summer, according to the DOT, although with less
     than three weeks remaining before Fall begins, it wasn't immediately clear how soon the
     lanes would be built.


     The DOT did not immediately respond to questions about when the bike lanes would be
     implemented and how long they would be left in place.




https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                2/10
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 72
                                                                                                                   Patchof 78




        Thank           Reply (7)            Share




     More from Upper East Side

    Business | Sep 9
    Weekend Shopping Event Aims To Revive Madison Avenue



    Traﬃc & Transit | Sep 4
    Proposed East River Bike Bridge Wins CB Committee's
    Backing


    Community Corner | Sep 18
    Upper East Sider's Challah Baking Hobby Becomes A Business




                                                                 See more local news

https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                3/10
9/27/2020                Case 1:20-cv-10959-LGS
                                        2 New Bike LanesDocument
                                                        Coming To Upper1-3     Filed
                                                                        East Side,      12/28/20
                                                                                   City Says              Page
                                                                                             | Upper East Side, NY 73
                                                                                                                   Patchof 78

  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use          Privacy Policy

                                                       © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/2-new-bike-lanes-coming-upper-east-side-city-says                                10/10
9/27/2020              Case 1:20-cv-10959-LGS
                                          2 New BikeDocument       1-3
                                                     Lanes Coming To Upper Filed
                                                                           East Side,12/28/20        Page
                                                                                      City Says | News Break 74 of 78

       Download News Break APP   |         Add to Chrome                                 Publishers      Advertisers   About          Mission      Careers      Contact


                                                           Home     Local        Classifieds                            Your city or ZIP code                  Sign in



News Break           2 New Bike Lanes Coming To Upper East Si...


2 New Bike Lanes Coming To Upper East Side, City Says
      Upper East Side Patch
                                          Follow
      26d




                                                                                                                           Trending People

                                                                                                                                       Donald Trump
                                                                                                                                       Donald John Trump is the 45th
                                                                                                                                       President of the United States, in…

                                                                                                                                       Joe Biden
                                                                                                                                       Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                       is an American politician who is…

                                                                                                                                       Chuck Schumer
                                                                                                                                       Charles Ellis Schumer (; born
                                                                                                                                       November 23, 1950) is an…

                                                                                                                                       Mitch Mcconnell
                                                                                                                                       Mitch McConnell is a US
                                                                                                                                       Republican senator who has bee…

                                                                                                                                       Joe Montana
UPPER EAST SIDE, NY — Two new bike lanes will be installed this summer on the                                                          A football enthusiast from a
Upper East Side — but only temporarily, the city announced Monday. The protected                                                       young age, Joe Montana, started…

bike lanes will be implemented along East 61st and 62nd streets between 5th and York
avenues. They're being built to accommodate an increase in bike use during the
coronavirus pandemic, and will force some adjustments to the Open Restaurant                                             Trending News
setups along those streets, the Department of Transportation said on Twitter.

  Bike Lanes     Upper East Side          Department Of Transportation      Twitter


  Temporary #BikeNYC Lanes            NYC DOT        Delineators   Open Restaurant Setups         Fall


  Late Summer       Design           Coronavirus

                                                                                                                          The Hill | 13h


                                                Read Full Story
                                                                                                                         Trump renews call for pre-
                                                                                                                         debate 'drug test'
Sponsored Stories                                                                                                              3900        10285       Share
                                                                                 Recommended by




                                                                                                                          CBS Miami | 1d




https://www.newsbreak.com/news/2052031106543/2-new-bike-lanes-coming-to-upper-east-side-city-says                                                                          1/5
9/27/2020                Case 1:20-cv-10959-LGS   2 New BikeDocument       1-3
                                                             Lanes Coming To Upper Filed
                                                                                     East Side,12/28/20        Page
                                                                                                City Says | News Break 75 of 78

        Download News Break APP | Add to Chrome                              Publishers      Advertisers        TrumpMission
                                                                                                              About           namesCareers
                                                                                                                                      Amy Coney
                                                                                                                                            Contact

                                                                                                                Barrett as his Supreme
                                                Home      Local      Classifieds                                Your city or ZIP code      Sign in
                                                                                                                Court nominee
                                                                                                                 4004    5619     Share
Comments / 0

                                        Sign in     to post a message                                          Paid Content           by




Published by
       Upper East Side Patch                                                                        Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



      Sponsored      1/5




  Manhattan, NY | Patch | 23h

Upper East Side, NY Coronavirus Updates & News For September 27
Latest coronavirus headlines from Upper East Side, Manhattan and across New York:. Teachers approved a…

    Comment        Share


  New York, NY | amny.com | 7h

Rally urges city to leave Upper West Side shelter residents alone, not ‘shuffled around like
cattle’
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    Comment        Share




https://www.newsbreak.com/news/2052031106543/2-new-bike-lanes-coming-to-upper-east-side-city-says                                                     2/5
9/27/2020                    Case 1:20-cv-10959-LGS
                                                2 New BikeDocument       1-3
                                                           Lanes Coming To Upper Filed
                                                                                 East Side,12/28/20        Page
                                                                                            City Says | News Break 76 of 78
  Peachtree City, GA | The Citizen Online | 4h
        Download News Break APP |            Add to Chrome                                Publishers       Advertisers   About     Mission        Careers   Contact
Peachtree City Council eyes residential east side annexation request Oct. 1
Peachtree City’s east side is where the annexation actionHome
                                                          is these days, as City Council
                                                                      Local              prepares to consider…
                                                                                   Classifieds                            Your city or ZIP code             Sign in
    Comment          Share


  Honolulu, HI | KHON2 | 1d

City opens protected bike lane on Pensacola Street
HONOLULU (KHON2) — Honolulu’s newest bike lane on Pensacola Street is now open. [Hawaii news on the…

    Comment          Share



  New York, NY | Gothamist.com | 1d

Judge Voids City Permit For Controversial Upper West Side Luxury Mega Tower
A Manhattan state Supreme Court judge has rescinded a city permit for a hotly contested plan to build a 77…

    Comment          Share


  Holland, MI | Holland Sentinel | 2d

City eyes bike lanes on 10th over cycle track
HOLLAND — The proposal for the reconstruction of 10th Street in Holland includes a recommendation to ad…

    Comment          Share



        Upper East Side Patch
                                                                                                       Follow
         Manhattan, NY | 2d

City Scraps Some Shelter Evictions | Manhattan Week In Review
NEW YORK — Miss any headlines in Manhattan this week? Patch's week in review has you covered for the…

    Comment          Share


dailyhive.com | 2d

City of Vancouver seeking public feedback on Beach Avenue bike lane
There could be improvements to the temporary bike lane on Beach Avenue within the West End of downtow…

    Comment          Share



        Upper East Side Patch
                                                                                                       Follow
         Manhattan, NY | 2d

These Upper East Side Bathrooms Are Open Despite The Pandemic
UPPER EAST SIDE, NY — Among the many small inconveniences imposed by the coronavirus pandemic has…

    Comment          Share


  Oklahoma City, OK | freepressokc.com | 2d

First mile of protected bike lanes in OKC now ready for bike riders
The first mile of protected bike lanes has been added to the growing system of bike infrastructure througho…

    Comment          Share


  Portsmouth, NH | Seacoast Online | 2d

Portsmouth City Council nixes bike-lane task force
PORTSMOUTH — The City Council voted against a proposed task force to study alternatives to the Middle…

    1       Share



        Upper East Side Patch
                                                                                                       Follow
         Manhattan, NY | 3d

MTA Workers Built Secret 'Man Cave' Under Grand Central Terminal
MIDTOWN MANHATTAN, NY — Call it every New Yorker's fantasy: a trio of MTA workers converted a storag…


https://www.newsbreak.com/news/2052031106543/2-new-bike-lanes-coming-to-upper-east-side-city-says                                                                     3/5
9/27/2020                    Case 1:20-cv-10959-LGS
                                                2 New BikeDocument       1-3
                                                           Lanes Coming To Upper Filed
                                                                                 East Side,12/28/20        Page
                                                                                            City Says | News Break 77 of 78
    Comment       Share
       Download News Break APP |             Add to Chrome                               Publishers       Advertisers   About     Mission        Careers   Contact



  Manhattan, NY | pix11.com | 3d
                                                             Home   Local        Classifieds                             Your city or ZIP code             Sign in

Person removed from overturned vehicle on Upper East Side street: FDNY
UPPER EAST SIDE, Manhattan — Authorities removed a person who was trapped under an overturned vehicl…

    Comment          Share



        Upper East Side Patch
                                                                                                      Follow
         New York, NY | 3d

MTA Prepares For Flood Of Returning Students Next Week
NEW YORK CITY — Brace yourselves, straphangers — thousands of students are poised to flood MTA buses…

    Comment          Share



  New York, NY | Western Queens Gazette | 4d

Work Underway On N. Boulevard Bike Lane
A newly painted section of a temporary, protected bike lane on Northern Boulevard near 43rd Street in Long…

    Comment          Share



  York, PA | abc27.com | 4d

York City aims to improve civilian safety with biking, walking lanes
YORK, Pa. (WHTM) — York is making it safer to bike and walk now that city crews are painting new bike lane…

    2       Share



        Upper East Side Patch
                                                                                                      Follow
         New York, NY | 5d

Coronavirus Upticks Seen In 6 NYC Neighborhoods, Mayor Says
NEW YORK CITY — A much-feared coronavirus "second wave" hasn't washed over New York City, but rising…

    Comment          Share



        Upper East Side Patch
                                                                                                      Follow
         New York, NY | 6d

Bed Bath & Beyond To Close Upper East Side Store: Report
UPPER EAST SIDE, NY — Upper East Siders seeking housewares and home goods may need to make a…

    Comment          Share



  Chicago, IL | Chicago Sun-Times | 6d

City launches designated bus lane pilot on South, West sides
Traffic lanes on 79th Street and on Chicago Avenue on the South and West sides will be designated for CTA…

    Comment          Share



  Somerville, MA | Streetsblog Capitol Hill | 7d

Protected Bike Lanes Coming to Wellington Bridge Over the Mystic
The City of Somerville has announced that it will create new protected bike lanes on the Wellington Bridge…

    Comment          Share




Sponsored Link                                                                   Recommended by




https://www.newsbreak.com/news/2052031106543/2-new-bike-lanes-coming-to-upper-east-side-city-says                                                                    4/5
9/27/2020                  Case 1:20-cv-10959-LGS
                                              2 New BikeDocument       1-3
                                                         Lanes Coming To Upper Filed
                                                                               East Side,12/28/20        Page
                                                                                          City Says | News Break 78 of 78

       Download News Break APP   |    Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2052031106543/2-new-bike-lanes-coming-to-upper-east-side-city-says                                                               5/5
